Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1 and 11 are presented in independent form.

Drawings
	The drawings were received on 09/24/2020. These drawings are accepted.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2019/0026425) (hereafter Downs) and in view of Diniz (US 2019/0382113) (here after Diniz).

Regarding claim 1 Downs teaches: A method for multi-domain consensus using an immutable ledger, comprising (Downs in Para. [0146] discloses “The blockchains themselves are distributed ledgers, which are a consensus of replicated, shared, and synchronized digital data geographically spread across multiple computers, sites, countries, or institutions”):
receiving, by a first computing device of a data provider, an information request for information from a second computing device of a data user, the information request including a total number of data curations for certain data (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Downs in Para. [0013] discloses “wherein the curation request application receives a curation request from the one or more requesters and transmits the curation request to the curation application; and wherein the curation request application receives a curation report from the curation application and transmits the curation report to the requester.”);
communicating a curation request from the first computing device to a third computing device of at least one data curator, the at least one data curator being an entity independent from the data provider (Downs in Para. [0013] discloses “wherein the curation request application is in communication with the curation application; wherein the curation request application is accessible by one or more requesters”);
Downs fails to explicitly teach: receiving, by the first computing device, a curation result message from the third computing device, the curation result message indicating whether the at least one data curator determines that the certain data meets a level of accuracy and precision; 
determining, by the first computing device, whether a consensus exists between (i) the data provider and the at least one data curator or (ii) the at least one data curator and another data curator that the certain data meets a level of accuracy and precision based on contents of the curation result message; 
and responsive to a determination that a consensus exists, creating a transaction block in the immutable ledger stored in a first data store, and providing the data user access to the information associated with the given object.
Diniz from the analogous technical field teaches: receiving, by the first computing device, a curation result message from the third computing device, the curation result message indicating whether the at least one data curator determines that the certain data meets a level of accuracy and precision (Examiner note: determination by first computer device whether consensus exists, i.e. whether the data meet predefined requirements on accuracy and precision, is met by the analytical procedure and data verification as a part of persistent service comprising automated data curation based on predefined criteria/tasks) (Diniz, in Para. [0021] discloses “Persistent services may, for example, … include automated data curation, analytics, and application programming interfaces (APis) for external connections and automation.” Diniz, in Para. [0046] discloses “Critical tasks may also be predefined in mission planning and stored in the curated database 345.”)
determining, by the first computing device, whether a consensus exists between (i) the data provider and the at least one data curator or (ii) the at least one data curator and another data curator that the certain data meets a level of accuracy and precision based on contents of the curation result message; 
(Diniz, in Para. [0026] discloses “This may include, for example, parameters related to the asset/facility (e.g., location (waypoints in a global positioning system)), requirements for data collection (e.g., the type of data required or desired to be collected), and relevant safety procedures” Diniz, in Para. [0034] discloses “Consistent with implementations of the current subject matter, the server 130 may offer data curation methods and automatic reporting services for mission logging and inspection data integrity verification”)
and responsive to a determination that a consensus exists, creating a transaction block in the immutable ledger stored in a first data store, and providing the data user access to the information associated with the given object.
(Examiner note: response to the existence of data quality consensus, i.e. data accuracy and precision, is met by the outcome, i.e. positive or negative feedback, as a result of data validation assessments) (Diniz, in Para. [0038] discloses “The outcome of both assessments 325, 330 are combined in a data curation procedure 335 and result in a feedback (e.g., positive data feedback or negative data feedback) to the unmanned vehicle 110, which may perform data recollection (based on a determination at 340 that the data does not satisfy one or more of the data validation assessment and the data verification assessment)” Diniz, in Para. [0050] discloses “The curated database 345 may be accessed by the server 130 for the 3D model 365 (described above with reference to FIG. 3).” Diniz, in Para. [0069] discloses “Operator is alerted… automated reports log the flight data and mission findings into an immutable ledger, safely recording findings;”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Downs, in view of the teaching of Diniz which discloses data curation including data analysis based on predefined criteria/tasks and generation of relevant feedbacks/outcomes in order to improve quality of data curation in the system involving immutable ledger (Diniz, [0021, 0026, 0034, 0038, 0046, 0050, 0069]).

Regarding claim 2 Downs as modified by Diniz teaches: The method according to claim 1, further comprising performing curation operations by the first computing device of the data provider to determine that the certain data specifies second information meets a level of accuracy and precision prior to storage of the certain data in a second data store (Examiner note: as noted above, determination by first computer device whether certain data, e.g. first, second etc. information messages, meet predefined requirements on accuracy and precision, is met by the analytical procedure and data verification as a part of persistent service comprising automated data curation based on predefined criteria/tasks) (Diniz, in Para. [0021] discloses “Persistent services may, for example, … include automated data curation, analytics, and application programming interfaces (APis) for external connections and automation.” Diniz, in Para. [0046] discloses “Critical tasks may also be predefined in mission planning and stored in the curated database 345.”)

Regarding claim 3 Downs as modified by Diniz teaches: The method according to claim 1, wherein the immutable ledger comprises a plurality of transaction blocks linked to each other and providing records of prior transactions between a plurality of data users,
(Diniz, in Para. [0003] discloses “a blockchain can provide an immutable shared ledger that tracks contributions to incentivize sustained and durable participation using tokens.” Diniz, in Para. [0142] discloses “Any number of blocks can be included in the ledger for any number of genetic tests.” Diniz, in Para. [0146] discloses “The blockchains themselves are distributed ledgers, which are a consensus of replicated, shared, and synchronized digital data geographically spread across multiple computers, sites, countries, or institutions. Because the blockchain ledgers are shared across multiple computers and sites, each user has access to all of the information in the blockchain, ensuring full transparency.”) a plurality of data providers and a plurality of data curators (Diniz, in Para. [0158] discloses “Because multiple curators can curate the same variant, in any embodiment, the curation score can be based, at least in part, on the number of curators that have curated the particular variant.”)

Regarding claim 4 Downs as modified by Diniz teaches: The method according to claim 1, further comprising populating the transaction block with block data for (i) a transaction between the first and second computing devices that is 26associated with the information request and a response to the information request (Diniz, in Para. [0007] discloses “The server may transmit, in response to a determination by the server that a success probability of the operation service exceeds a predetermined threshold”), and (ii) a transaction between the first computing device and the third computing device that is associated with the curation request and the curation result message (Examiner note: interaction between first and third devices is met by the interaction between units 325 and 330 within the data curation procedure) (Diniz, in Para. [0038] discloses “The outcome of both assessments 325, 330 are combined in a data curation procedure 335 and result in a feedback (e.g., positive data feedback or negative data feedback) to the unmanned vehicle 110, which may perform data recollection (based on a determination at 340 that the data does not satisfy one or more of the data validation assessment and the data verification assessment)”).

Regarding claim 5 Downs as modified by Diniz teaches: The method according to claim 1, further comprising populating the transaction block with data identifying a space domain, an airspace domain or a geospatial intelligence domain (Diniz, in Para. [0021] discloses “Persistent services may, for example, provide a remote access point to stakeholders to extract data from inspections or other operations, provide real-time traffic control of airspace”).

Regarding claim 7 Downs as modified by Diniz teaches: The method according to claim 1, further comprising selecting, by the first computing device, a monetary exchange rate based on at least one of whether or not the consensus exists (Downs, in Para. [0005] discloses “There is a further need for a system that encourages submission of data to a single, curated, variant database, ensuring the accuracy of the data, while protecting the proprietary nature of the data by allowing the original submitters of information to receive a monetary benefit from the data submitted and by keeping proprietary information private as opposed to public.” Downs in Para. [0146] discloses “The blockchains themselves are distributed ledgers, which are a consensus of replicated, shared, and synchronized digital data geographically spread across multiple computers, sites, countries, or institutions”), the type of information being requested, a classification level of the information being requested, and exchange rates currently being offered by other data providers for information which is the same or similar to the information being requested (Downs, in Para. [0137] discloses “The exchange rate between the security tokens 915 and cryptocurrency can also be free floating, as illustrated by graph 919. The system owner can distribute the security tokens 915 into the marketplace 920, as illustrated by arrow 916.”).

Regarding claim 8 Downs as modified by Diniz teaches: The method according to claim 1, further comprising receiving by the first computing device a message from the second computing device that the data user accepts the monetary exchange rate (Examiner note: currency exchange could only happened if exchange rate is accepted) (Downs, in Para. [0137] discloses “The cryptocurrency can then be exchanged in a second marketplace 922 for a fiat currency, as illustrated by arrows 921, at a free-floating exchange rate, as illustrated by graph 923.”).

Regarding claim 9 Downs as modified by Diniz teaches: The method according to claim 1, further comprising populating the transaction block with a monetary exchange rate for accessing the information being requested by the data user (Downs, in Para. [0137] discloses “The exchange rate between the security tokens 915 and cryptocurrency can also be free floating, as illustrated by graph 919. The system owner can distribute the security tokens 915 into the marketplace 920, as illustrated by arrow 916.” Downs, in Para. [0137] discloses “To account for and keep track of payments throughout the system, the system can use one or more blockchains”).

Regarding claim 10 Downs as modified by Diniz teaches: The method according to claim 1, further comprising using the information associated with the given object to cause the data user to exercise command and control of a vehicle or vessel.
Diniz, in Para. [0014] discloses “Aspects of the current subject matter relate to enhanced operation services provided by an unmanned vehicle (such as, for example, an aerial drone or a land-based drone) with cloud-based connectivity for real-time exchange of data and command/control operations” Diniz, in Para. [0015] discloses “The approaches consistent with implementations described herein can be utilized in various other operations and environments such as, for example, any type of operation in which it may be desirable and/or useful to receive and respond to real-time command and control operations.”).

Regarding claim 11, claim 11 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 9 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 10 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 10 are equally applicable to claim 20 and rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2019/0026425) (hereafter Downs), in view of Diniz (US 2019/0382113) (here after Diniz), and in view of Sciancalepore et al. (US 2021/0288918) (hereafter Sciancalepore). 

Regarding claim 6 Downs as modified by Diniz fails to explicitly teach: The method according to claim 1. further comprising populating the transaction block with at least one of a hash for a previous transaction block, a hash for the certain data, and a hash of results from intelligence exploited from the certain data.
Sciancalepore from the analogous technical field teaches: The method according to claim 1. further comprising populating the transaction block with at least one of a hash for a previous transaction block, a hash for the certain data, and a hash of results from intelligence exploited from the certain data.
(Sciancalepore, In Para. [0026] discloses “The blockchain provides such information to system members through a hash-chain of blocks containing the ongoing transactions.” Sciancalepore, In Para. [0033] discloses “Each block stores information about a set of transactions, e.g. a timestamp, an amount of a good exchanged, partners involved in the transaction, and, most importantly, a reference to the previous block of the chain (usually the hash of its content).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Downs, as modified by Diniz,  in view of the teaching of Sciancalepore which discloses population/storage a  hashed information in a block of blockchain related to a previous block of the chain in order to  improve security and dynamics of the resource exchange (Sciancalepore, [0026, 0033]).

Regarding claim 16, claim 16 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 16 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431         

/TRANG T DOAN/Primary Examiner, Art Unit 2431